DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-10 and 31are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 10/18/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations i.e. that a frequency shifter configured to convert a frequency associated with the first type of signals from the first frequency band to a frequency within a second frequency band, the second frequency band adapted for transmission to the second portion of the network via the second data interface, at least a portion of the second portion of the network comprising a coaxial cable infrastructure. Examiner respectfully direct the Application to paragraphs 005, 0048 and 0057, Jia et al where discloses that in operation of digitized HFC network 400, upstream transmissions are accomplished similarly to the downstream transmissions, but in reverse. That is, fiber node 406 receives an analog RF signal from one or more end users 408. An upstream delta-sigma modulator 434 converts the upstream analog signal into a digital upstream bit stream, which drives an upstream digital optical transmitter 436 of fiber node 406 to transmit the upstream digitized bit stream over optical fiber 410, to be received by an upstream digital optical receiver 438 of hub 404. An upstream delta-sigma demodulator 440 converts the upstream electrical digital bit stream into analog form, which may then be received by CMTS 422, fiber node converts the optical signals from optical fiber into the RF modulated electrical signals, which are then transported along coaxial cables to end users/subscribers. FIG. 6A, RFoG network 600 is structurally similar to digitized HFC network 400, and includes a headend 602, a hub 604, a fiber node 606, end users/subscribers 608, at least one optical fiber 610, a plurality of coaxial cables 612, and optional amplifiers 614. RFoG network 600 differs though, from digitized HFC network 400, in that RFoG analog optics technology transmits RF over fiber, instead of coaxial cable, to a terminating unit (e.g., an optical network unit (ONU) or an optical network terminal (ONT). At fiber node 406, a downstream delta-sigma demodulator 430 converts (e.g., by demodulation process 300, FIG. 3) the downstream electrical digital bit stream from downstream demodulator 430 back into analog form, where this demodulated downstream analog signal may be further transmitted throughout an existing HFC cable infrastructure, such as over coaxial cables 412, amplifiers 414, and optional taps 432. 
Further applicant argues, regarding claim 26, examiner respectfully disagrees with this argument. In paragraphs 0063, 0074, Jia et al discloses that wherein the system is configured to transmit a signal according to a Wi-Fi (IEEE-Std. 802.11) wireless signal specification.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jia et al (20210028915).
Regarding claim 21, Jia et al discloses a computerized apparatus comprising: 
a first data interface and a second data interface configured for data transmission with respective first and second portions of a network (¶ 0057-0058, fig. 3-7); 
a first integrated circuit (IC) in data communication with the first data interface, the first IC configured to at least one of (i) produce a first type of signals within a first frequency band, or (ii) receive the first type of signals via the first data interface (¶ 0057-0058, fig. 3-7); and 
a frequency shifter configured to convert a frequency associated with the first type of signals from the first frequency band to a frequency within a second frequency band, the second frequency band adapted for transmission to the second portion of the network via the second data interface, at least a portion of the second portion of the network comprising a coaxial cable infrastructure (¶ 0005, 0057-0058, and 0060 fig. 3-7, hybrid fiber-coaxial  HFC, delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thereby effectively replacing optical connection with digital transmissions).
Regarding claim 22, Jia et al discloses, wherein the first type of signals comprises IEEE Std. 802.11 ax-compliant waveforms; the first IC is configured to receive the IEEE Std. 802.11ax-compliant waveforms from an upstream portion of the network; and the conversion of the frequency comprises conversion of a frequency associated with the IEEE Std. 802.1 lax-compliant waveforms to a frequency compatible with transmission via the coaxial cable infrastructure (¶ 0057, 0062-0063, 0067, fig. 3-7).
Regarding claim 23, Jia et al discloses, further comprising a second IC in data communication with the first data interface, the second IC configured to produce a second type of signals capable of wireless transmission within a third frequency band, the first and third frequency bands overlapping at most partially (¶ 0057, 0062-0063, 0067, fig. 3-7).
Regarding claim 24, Jia et al discloses, wherein the second type of signals comprises waveforms compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (L TE) or 3GPP 5G NR (New Radio) protocols (¶ 0057, 0062-0063, 0067, fig. 3-7).
Regarding claim 25, Jia et al discloses, further comprising a second frequency shifter configured to convert a frequency associated with the second type of signals from the third frequency band to a frequency within the second frequency band (¶ 0057, 0062-0063, 0067, fig. 3-7).
Regarding claim 26, Jia et al discloses, a computerized method for delivering mobility service through a node apparatus of an extant network infrastructure, the computerized method comprising (fig. 3-7): obtaining first radio frequency (RF) waveforms via a first integrated circuit (IC), the first Rf waveforms associated with a first frequency and compliant with a first data transmission protocol usable in at least a first portion of the extant network, the at least first portion of the extant network comprising one or more wireless nodes (¶ 0057-0063, 0067, fig. 3-7); converting the first RF waveforms to a second frequency different from the first frequency (¶ 0057-0063, 0067, fig. 3-7); and transmitting the converted first RF waveforms to a second portion of the extant network infrastructure via at least a second data transmission protocol, the second portion of the extant network infrastructure comprising at least a portion of an extant wireline data network (¶ 0057-0067, fig. 3-7);
wherein the obtaining of the first RE waveforms via the first IC comprises one or more of receiving or generating the first RF waveforms via an IEEE Std. 802.1 ax-compliant chipset (¶ 0063, 0074, wherein the system is configured to transmit a signal according to a Wi-Fi wireless signal specification).
Regarding claim 27, Jia et al discloses, wherein converting to the second frequency comprises converting such that the second frequency of the first RF waveforms comprises a frequency lower than the first frequency (¶ 0057-0063, 0067, fig. 3-7).
Regarding claim 28, Jia et al discloses, obtaining second RF waveforms via a second IC, the second RE waveforms occupying at least a different portion of a spectrum associated with the first RE waveforms, the first and second RE waveforms being compliant with respective wireless data transmission protocols; and converting the second RF waveforms to the second frequency (¶ 0057-0063, 0067, fig. 3-7).
Regarding claim 29, Jia et al discloses, wherein: the obtaining of the second RF waveforms via the second IC comprises one or more of receiving or generating the second RF waveforms via a 3GPP (Third (generation Partnership Project)-compliant chipset (¶ 0063, 0074, wherein the system is configured to transmit a signal according to wireless signal specification).
Regarding claim 30, Jia et al discloses, further comprising, responsive to a determination that a wireless node is within communicative range of the first IC, enabling transmission of the converted first RF waveforms via a third data transmission protocol, the third data transmission protocol comprising a wireless data transmission protocol different from the first data transmission protocol (¶ 0057-0063, 0067, fig. 3-7).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643